Case 1:20-cv-21320-FAM Document 5 Entered on FLSD Docket 05/27/2020 Page 1 of 2



                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA


                                Case Number: 20-21320-CIV-MORENO


  AARON RHASHAUD IVY,

                  Petitioner,
  vs.

  MARK INCH,

                  Respondent.
 _________________________________________/


  ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
     AND TRANSFERRING CASE TO THE MIDDLE DISTRICT OF FLORIDA

         THE MATTER was referred to the Honorable Lisette M. Reid, United States Magistrate

 Judge, for a Report and Recommendation on Petition for Writ of Habeas Corpus, filed on March

 27, 2020. The Magistrate Judge filed a Report and Recommendation (D.E. 4) on May 7, 2020.

 The Court has reviewed the entire file and record. The Court has made a de novo review of the

 issues presented in the Magistrate Judge’s Report and Recommendation. The Court notes that no

 objections have been filed and the time for doing so has now passed. Being otherwise fully advised

 in the premises, it is

         ADJUDGED that Magistrate Judge Reid’s Report and Recommendation is AFFIRMED

 and ADOPTED. Accordingly, it is

         ADJUDGED that the case is TRANSFERRED to the Middle District of Florida because

 the petition is challenging a conviction entered following a jury verdict in Hendry County Circuit

 Court and the petitioner is confined at the Desoto Correctional Institution located in Arcadia,
Case 1:20-cv-21320-FAM Document 5 Entered on FLSD Docket 05/27/2020 Page 2 of 2



 Florida, which are both in the jurisdiction of the Middle District of Florida.

        DONE AND ORDERED in Chambers at Miami, Florida, this 27th of May 2020.




                                       _____________________________________
                                             FEDERICO A. MORENO
                                             UNITED STATES DISTRICT JUDGE

 Copies furnished to:

 United States Magistrate Judge Lisette M. Reid

 Counsel of Record

 Aaron Rhashaud Ivy
 W01913
 Desoto Annex
 Inmate Mail/Parcels
 13617 SE Highway 70
 Arcadia, FL 34266
 PRO SE




                                                   2
